Title: To James Madison from Denis Fitzhugh, 10 July 1801
From: Fitzhugh, Denis
To: Madison, James


Sir
George Town 10th. July. 1801
I am now on my way to Kentucky. Will you be so good as to forward to Fredricksburgh the Deeds from you to Majr William Croghan & Col: Taylor as pr. the decrees handed you Sometime ago, with a letter to your neice requesting her signature. I shall leave Fredricksburgh on Tuesday next. The deeds can come inclosed to me there on that day, if put in the office Monday evening, Any commands that you shoud have to Kentucky, Shall be attended to by your Obdt. Sert.
Denis Fitzhugh
 

   
   RC (DLC).



   
   JM’s niece Nelly Conway Madison was the surviving child of Ambrose Madison, who in the early 1790s had sold Kentucky tracts of 800 acres to Richard Taylor and 106 acres to William Croghan (Richard Taylor to JM, 11 Oct. 1794, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 15:362–63 and nn. 1, 2).


